463 So.2d 533 (1985)
Mary Ann SYDLEMAN, Appellant,
v.
Daniel W. BENSON, M.D., and Florida Physicians Insurance Reciprocal, Appellees.
No. 84-377.
District Court of Appeal of Florida, Fourth District.
February 13, 1985.
J. Blayne Jennings of Law Office of J. Blayne Jennings, Gifford, for appellant.
Everett J. VanGaasbeck of Moss, Henderson & Lloyd, Vero Beach, and Marjorie Gadarian Graham of Jones & Foster, P.A., West Palm Beach, for appellees.
PER CURIAM.
We affirm the final judgment and write only to express concern as to the trial court's action in rejecting appellant's challenge for cause of two jurors who had been patients of a physician-expert witness called by the appellee doctor. Upon review of the entire colloquy between the jurors, the judge and the lawyers, we conclude that the judge acted within his discretion in denying the challenge for cause. General Foods Corp. v. Brown, 419 So.2d 393 (Fla. 1st DCA 1982). However, the impartiality of the finders of fact is an absolute prerequisite to our system of justice. Close cases should be resolved in favor of excusing the juror rather than leaving a doubt as to his or her impartiality.
ANSTEAD, C.J., and DOWNEY and HURLEY, JJ., concur.